Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 1 of 16 PAGEID #: 1974




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 In re FIRSTENERGY CORP. SECURITIES            )   No. 2:20-cv-03785-ALM-KAJ
 LITIGATION                                    )
                                               )   CLASS ACTION
                                               )
 This Document Relates To:                     )   Judge Algenon L. Marbley
                                               )   Magistrate Judge Kimberly A. Jolson
          ALL ACTIONS.                         )
                                               )



       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF LEAD
     PLAINTIFF’S MOTION TO PARTIALLY LIFT THE PSLRA DISCOVERY STAY

MURRAY MURPHY MOUL + BASIL LLP                 ROBBINS GELLER RUDMAN & DOWD LLP
JOSEPH F. MURRAY (0063373)                     DARREN J. ROBBINS (darrenr@rgrdlaw.com)
  murray@mmmb.com                              MARK SOLOMON (marks@rgrdlaw.com)
1114 Dublin Road                               JASON A. FORGE (jforge@rgrdlaw.com)
Columbus, OH 43215                             TOR GRONBORG (torg@rgrdlaw.com)
Telephone: 614/488-0400                        BRIAN E. COCHRAN (bcochran@rgrdlaw.com)
614/488-0401 (fax)                             SARA B. POLYCHRON (spolychron@rgrdlaw.com)
                                               TING H. LIU (tliu@rgrdlaw.com)
                                               FRANCISCO J. MEJIA (fmejia@rgrdlaw.com)
                                               655 West Broadway, Suite 1900
                                               San Diego, CA 92101
                                               Telephone: 619/231-1058
                                               619/231-7423 (fax)

Liaison Counsel                                Lead Counsel for Lead Plaintiff Los Angeles County
                                               Employees Retirement Association

                         [Additional counsel appear on signature page.]




 4811-2208-0739.v1
Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 2 of 16 PAGEID #: 1975




          Lead Plaintiff Los Angeles County Employees Retirement Association (“Lead Plaintiff”)

 respectfully submits this memorandum of points and authorities in support of Lead Plaintiff’s

 Motion to Partially Lift the PSLRA Discovery Stay.1

 I.       INTRODUCTION

          This action involves one of the largest corruption and bribery schemes in United States

 history. The FirstEnergy scandal has generated numerous federal and state investigations, criminal

 indictments, guilty pleas and civil cases involving the Defendants in this case and other participants

 in the fraudulent scheme to secure the passage of Ohio House Bill 6 (“HB6”) and bail out

 FirstEnergy’s failing nuclear power plants.2 While the civil and criminal litigation arising from the

 FirstEnergy bribery scandal is proceeding apace – including with discovery and settlement –

 discovery in this case is stayed in accordance with the PSLRA, which generally does not permit

 discovery during the pendency of a motion to dismiss. 15 U.S.C. §78u-4(b)(3)(B). The PSLRA,

 however, does permit the courts to lift the discovery stay when “particularized discovery is necessary

 to preserve evidence or to prevent undue prejudice.” Id. Here, the criteria is met, as the discovery


 1
     The “PSLRA” refers to the Private Securities Litigation Reform Act of 1995, 15 U.S.C. §78u-4.
 Plaintiffs Amalgamated Bank, City of Irving Supplemental Benefit Plan and Wisconsin Laborers’
 Pension Fund join Lead Plaintiff in this motion.
 2
     The defendants in this case include FirstEnergy Corp. (“FirstEnergy”) and current and former
 FirstEnergy officers Charles E. Jones, James F. Pearson, Steven E. Strah, K. Jon Taylor, Michael
 Dowling, Dennis M. Chack, Ty R. Pine, Robert Reffner, Leila L. Vespoli, John Judge and Donald R.
 Schneider; current and former FirstEnergy directors Jason J. Lisowski, George M. Smart, Paul T.
 Addison, Michael J. Anderson, Steven J. Demetriou, Julia L. Johnson, Donald T. Misheff, Thomas
 N. Mitchell, James F. O’Neil III, Christopher D. Pappas, Sandra Pianalto, Luis A. Reyes, Jerry Sue
 Thornton and Leslie Turner; and investment banks that underwrote FirstEnergy securities offerings
 during the February 21, 2017 to July 21, 2020 Class Period, Barclays Capital Inc., BofA Securities,
 Inc., Citigroup Global Markets Inc., J.P. Morgan Securities LLC, Morgan Stanley & Co. LLC,
 Mizuho Securities USA LLC, PNC Capital Markets LLC, RBC Capital Markets, LLC, Santander
 Investment Securities Inc., Scotia Capital (USA) Inc., SMBC Nikko Securities America, Inc., CIBC
 World Markets Corp., KeyBanc Capital Markets Inc., TD Securities (USA) LLC, U.S. Bancorp
 Investments, Inc. and MUFG Securities Americas Inc., collectively referred to herein as
 “Defendants.”

                                                 -1-
 4811-2208-0739.v1
Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 3 of 16 PAGEID #: 1976




 sought is particularized and partially lifting the stay is necessary to prevent undue prejudice to Lead

 Plaintiff, as detailed herein.

          Lead Plaintiff respectfully requests that the Court lift the discovery stay for the limited

 purpose of requiring Defendants to produce documents and have access to discovery that is already

 taking place in related civil and criminal litigation. Lifting the stay for this limited purpose would

 promote efficiency, avoid the need for duplicative discovery, and not impose any burden or

 prejudice on Defendants – Lead Plaintiff only seeks the production of discovery already produced in

 other cases. It is also consistent with other securities fraud cases where there is overlapping criminal

 and civil litigation, including a prior case against FirstEnergy where the PSLRA stay was lifted by

 Judge James Gwin. See In re FirstEnergy Corp. Sec. Litig., 229 F.R.D. 541 (N.D. Ohio 2004).

 Maintaining the discovery stay, however, would put Lead Plaintiff at a severe disadvantage and

 months behind other parties in a rapidly shifting landscape where discovery and prospects for

 settlement in related litigation are well underway.

 II.      RELEVANT BACKGROUND

          On July 21, 2020, the U.S. Attorney’s Office for the Southern District of Ohio and the

 Federal Bureau of Investigation announced the arrests of Ohio House Speaker Larry Householder

 and several accomplices, and publicly filed a criminal complaint and supporting 80-page affidavit

 detailing the FirstEnergy bailout scheme. That announcement caused FirstEnergy’s stock price to

 drop nearly 35%, inflicting billions of dollars of harm on investors and setting off a cavalcade of

 criminal and civil investigations and litigation. Criminal cases have been brought against Generation

 Now Inc., a 501(c)(4) organization used to secretly funnel over $60 million in the bailout scheme,

 and at least five other individuals. Numerous cases related to the FirstEnergy bribery scandal have

 been brought by individuals, institutions and governmental entities.



                                                  -2-
 4811-2208-0739.v1
Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 4 of 16 PAGEID #: 1977




          FirstEnergy has reportedly been “look[ing] to put [the] bribery scandal behind it” by

 “improv[ing] its compliance and settl[ing] litigation.” See Declaration of Sara B. Polychron in

 Support of Lead Plaintiff’s Motion to Partially Lift the PSLRA Discovery Stay (“Polychron Decl.”),

 Ex. A. In keeping with this aim, FirstEnergy has recently seated two new board members in a

 reported “push” to “quickly settle litigation related to [FirstEnergy’s] bribery scandal” by activist

 investor Carl Icahn, who owns a stake in the company. Polychron Decl., Ex. B. To that end, on

 February 1, 2021, a settlement agreement was announced between FirstEnergy and Ohio Attorney

 General Dave Yost that reportedly would save Ohio ratepayers almost $2 billion. Polychron Decl.,

 Ex. C. As part of the settlement, FirstEnergy agreed to file an emergency application with the Public

 Utilities Commission of Ohio (“PUCO”) to immediately reduce the decoupling rider in HB6 to zero

 – in essence agreeing to forego over $100 million in otherwise “guaranteed profit” in 2021 alone.

 Polychron Decl., Ex. D.

          Discovery in cases, other than this one, is also moving forward rapidly. The criminal

 investigations into the bribery scandal have resulted in numerous indictments, “voluminous”

 discovery, and guilty pleas of Jeffrey Longstreth, Juan Cespedes and Generation Now, Inc. See USA

 v. Householder, No. 1:20-cr-00077 (S.D. Ohio) (ECF Nos. 63-64, 78).

          Similarly, discovery is progressing in the related RICO action pending before Judge Edmund

 A. Sargus, Jr. after defendants’ recent motion to stay was denied on February 11, 2021. See Smith v.

 FirstEnergy Corp., No. 2:20-cv-03755 (S.D. Ohio) (ECF No. 47). In denying the motion, the court

 rejected defendants’ attempt to stay discovery based on the pending criminal and securities actions

 against FirstEnergy, and concluded that “a wholesale stay . . . would injure [plaintiffs] only further.”

 Id. at 2. Plaintiffs in the RICO action have since served interrogatories, requests for production of




                                                  -3-
 4811-2208-0739.v1
Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 5 of 16 PAGEID #: 1978




 documents and requests for admissions on several of the same Defendants in this action,3 and have

 noticed the Federal Rule of Civil Procedure 30(b)(6) depositions of FirstEnergy and FirstEnergy

 Service Company for April 15, 2021 on topics related to the bailout scheme, including the passage of

 HB6, decoupling and ratepayer fees. Id., ECF Nos. 51, 55, 56. In addition, the parties in the RICO

 action have jointly agreed to a mechanism for producing “previously produced documents” that were

 “originally . . . produced in other cases or government investigations” and that any “such documents

 initially shall be produced in the same format that they originally were produced or prepared for

 production.” Id., ECF No. 58 at 2.

          In addition to the discovery and case resolutions occurring in related actions, there have been

 troubling events since FirstEnergy’s bribery scandal first came to light in July 2020 that highlight the

 plight Lead Plaintiff faces from a discovery stay in this action. For instance, one of the key

 witnesses indicted in the bribery scheme, Neil Clark, died from a gunshot wound on or about March

 15, 2021. Polychron Decl., Ex. E. Clark was reportedly in the process of publishing a “tell all” book

 covering the scandal at the time of his death. Id. Before his death, Clark was a “prized” confidential

 source for a reporter in Ohio, providing the reporter with “background and context about dark

 money” and “FirstEnergy and the players in the biggest scandal to sully Ohio politics: House Bill 6

 and the $60 million in bribes that authorities say were used to pass it.” Polychron Decl., Ex. F.

 Clark reportedly also met with investigators and believed that “more people would be targeted and

 charged” for “committ[ing] crimes.” Id.

          Another witness, SEC whistleblower Michael Pircio, an IT auditor with experience

 performing regulatory and operational auditing, was engaged by a firm performing financial audits




 3
    Specifically, FirstEnergy Corp., FirstEnergy Services Co., James F. Pearson, Steven E. Strah, K.
 Jon Taylor, Charles E. Jones and Michael Dowling. Id., ECF No. 55.

                                                   -4-
 4811-2208-0739.v1
Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 6 of 16 PAGEID #: 1979




 for FirstEnergy at the time then-Speaker of the Ohio House Larry Householder was indicted.4 See

 FirstEnergy Corp. v. Pircio, No. 1:20-cv-01966-JPC (N.D. Ohio) (ECF. No. 14 at 12). According to

 Pircio, he quickly realized that those audits would have included “the reporting of payments

 funneled to Householder and his co-conspirators by FirstEnergy and/or its subsidiaries,” and upon

 review he “observed that the 2019 audit of FirstEnergy may have violated one or more federal

 statutes.” Id. After raising his concerns with his superiors, he was fired on July 30, 2020. Id. at 13.

 He was also later retaliated against, harassed, sued and publicly exposed by FirstEnergy after he

 turned over “57 unique files of FirstEnergy’s confidential information relating to internal controls,

 Sarbanes-Oxley compliance, and other sensitive matters” to the SEC on August 7, 2020.

 FirstEnergy Corp. v. Pircio, _F. Supp. 3d_, 2021 WL 857107, at *1-*2 (N.D. Ohio Mar. 8, 2021).

 After receiving the whistleblower files, the SEC launched an ongoing investigation into FirstEnergy

 on August 10, 2020. Polychron Decl., Ex. G. FirstEnergy’s case against Mr. Pircio was dismissed,

 and the Court ordered FirstEnergy “to show cause why they have not violated Rule 11(b) or should

 not otherwise be sanctioned” for “publicly identifying Mr. Pircio as a whistleblower.” FirstEnergy

 Corp. v. Pircio, No. 1:20-cv-01966-JPC (N.D. Ohio) (ECF No. 31 at 1). According to Pircio, who is

 an honorably discharged disabled veteran, defendants’ continued efforts to “silence and punish” him

 for his role in blowing the whistle on FirstEnergy “sen[ds] a chilling message to other similarly

 situated employees” who will be discouraged from “disclos[ing] what they know to a government

 agency, [because] they will suffer the same litigious fate as Mr. Pircio.” Id., ECF No. 40 at 1, 3.

 These disturbing and rapidly unfolding events further underscore the severe disadvantage Lead

 Plaintiff faces without access to discovery.


 4
     Pircio was an employee of Clearsulting LLC, a management consulting firm based in Cleveland,
 Ohio. FirstEnergy Corp. v. Pircio, No. 1:20-cv-01966-JPC (N.D. Ohio) (ECF No. 14 at 10).
 FirstEnergy engaged Clearsulting “to perform financial and IT audits” which were then presented to
 FirstEnergy’s outside auditor, PricewaterhouseCoopers. Id. at 11-12.

                                                  -5-
 4811-2208-0739.v1
Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 7 of 16 PAGEID #: 1980




 III.      ARGUMENT

           The PSLRA provides for a stay of discovery “during the pendency of any motion to dismiss”

 in a private securities fraud action. See 15 U.S.C. §78u-4(b)(3)(B). The statute, however, expressly

 provides for an exception to the discovery stay where “the court finds upon the motion of any party

 that particularized discovery is necessary to preserve evidence or to prevent undue prejudice to that

 party.” Id. “Thus a party asking a court to lift the PSLRA’s stay must show that (1) the discovery

 sought is particularized and (2) necessary to (a) preserve evidence or (b) prevent undue prejudice to

 the party.” N.Y. State Teachers’ Ret. Sys. v. Gen. Motors Co., 2015 WL 1565462, at *3 (E.D. Mich.

 Apr. 8, 2015).5 Here, the discovery sought is limited to just that which has been produced, and is

 being produced or generated (in the form of deposition testimony), in other cases regarding the

 bribery scandal and Lead Plaintiff will suffer undue prejudice if kept in the dark for months while

 related cases rapidly move forward with discovery and towards resolution.

           A.        The Requested Discovery Is Particularized and Presents No Burden

           Lead Plaintiff’s request for just the discovery that already has been (or will be) produced in

 related matters unquestionably satisfies the particularity requirement of the PSLRA discovery stay’s

 exception. See In re Delphi Corp. Sec., Derivative & “ERISA” Litig., 2007 WL 518626, at *6 (E.D.

 Mich. Feb. 15, 2007) (particularity requirement satisfied where plaintiffs “only request[ed] the

 production of materials that have already been assembled and produced to Delphi’s internal

 investigators and the federal authorities”); In re Royal Ahold N.V. Sec. & ERISA Litig., 220 F.R.D.

 246, 250 (D. Md. 2004) (particularity requirement satisfied where the motion “describes a ‘clearly

 defined universe of documents,’ and the burden of producing the materials should be slight,




 5
        Emphasis is added and citations are omitted throughout unless otherwise noted.

                                                   -6-
 4811-2208-0739.v1
Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 8 of 16 PAGEID #: 1981




 considering that the defendants have previously produced them to other entities”).6 Indeed,

 FirstEnergy’s motion to stay discovery in the related RICO action was recently denied, with the

 court finding that “any prejudice to [FirstEnergy] would be minimal in terms of the discovery.”

 Smith v. FirstEnergy Corp., 2021 WL 507881, at *4 (S.D. Ohio Feb. 11, 2021).

          Moreover, production of discovery that has already been produced in related litigation

 imposes virtually no burden on Defendants and is not prejudicial in any way. Numerous courts have

 found that “[t]he burden on the defendants ‘is slight when a defendant “has already found, reviewed

 and organized the documents.”’” In re Bank of Am. Corp. Sec., Derivative, & ERISA Litig., 2009

 WL 4796169, at *2 (S.D.N.Y. Nov. 16, 2009) (lifting stay as to materials already made available to

 numerous government agencies and others). As Judge Gwin recognized in lifting the PSLRA

 discovery stay in a prior securities fraud case against FirstEnergy, the company “cannot . . . allege

 any burden from providing documents that it has already reviewed and compiled.” FirstEnergy, 229

 F.R.D. at 545; accord N.Y. State Teachers’ Ret. Sys., 2015 WL 1565462, at *4 (no undue burden

 where defendants “already had reviewed and compiled the documents when they produced them to

 other entities or parties”); WorldCom, 234 F. Supp. 2d at 306 (same); Royal Ahold, 220 F.R.D. at

 250 (“the burden of producing the materials should be slight, considering that the defendants have

 previously produced them to other entities”); Seippel v. Sidley, Austin, Brown & Wood LLP, 2005

 WL 388561, at *1 (S.D.N.Y. Feb. 17, 2005) (the cost of discovery that has already been compiled

 and produced by defendants “is minimal”).



 6
     See also N.Y. State Teachers’ Ret. Sys., 2015 WL 1565462, at *3 (finding requested discovery
 particularized where “it is limited to materials that have been produced already”); Waldman v.
 Wachovia Corp., 2009 WL 86763, at *1 (S.D.N.Y. Jan. 12, 2009) (“It is undisputed that the
 discovery plaintiffs request is sufficiently particularized, as it is limited to a set of documents already
 provided to state and federal regulators.”); In re WorldCom, Inc. Sec. Litig., 234 F. Supp. 2d 301,
 302, 306 (S.D.N.Y. 2002) (finding request for documents previously produced to other entities
 sufficiently particularized because it “involve[d] a clearly defined universe of documents”).

                                                    -7-
 4811-2208-0739.v1
Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 9 of 16 PAGEID #: 1982




           B.        Partially Lifting the Discovery Stay Is Necessary to Prevent Undue
                     Prejudice

           “District courts have construed ‘undue prejudice,’ as used in the PSLRA, to mean ‘“improper

 or unfair treatment amounting to something less than irreparable harm.”’” N.Y. State Teachers’

 Ret. Sys., 2015 WL 1565462, at *3. Applying this standard, courts “have granted motions to

 discover documents previously produced to government agencies after finding it necessary to

 prevent undue prejudice to the plaintiff.” FirstEnergy, 229 F.R.D. at 545 (citing WorldCom, 234 F.

 Supp. 2d at 305). As Judge Gwin recognized, “[w]ithout discovery of documents already made

 available to government entities, Plaintiffs would be unfairly disadvantaged pursuing litigation and

 settlement strategies.” FirstEnergy, 229 F.R.D. at 545. See also N.Y. State Teachers’ Ret. Sys.,

 2015 WL 1565462, at *3 (“Undue prejudice has been found where the plaintiff lacks access to

 documents already produced to governmental and other agencies and in other lawsuits.”) (collecting

 cases).

           Undue prejudice has also been found where, as is the case here, a plaintiff is “‘prejudiced by

 [its] inability to make informed decisions about [its] litigation strategy in a rapidly shifting

 landscape’” and when it is effectively “‘the only major interested party in the criminal and civil

 proceedings . . . without access to documents that currently form the core of those proceedings.’” In

 re LaBranche Sec. Litig., 333 F. Supp. 2d 178, 182 (S.D.N.Y. 2004); see also Bank of Am., 2009 WL

 4796169, at *3 (undue prejudice found where plaintiffs would be “less able to make informed

 decisions about litigation strategy” and would “‘fall substantially behind the SEC and other

 government actions’” without access to discovery).7


 7
     Indeed, in the recent decision rejecting FirstEnergy’s motion to stay discovery in the RICO
 action stemming from the bribery scandal, the court stated that the interests of and prejudice to
 plaintiffs favored denying a stay, noting that “there is a ‘particularly harmful’ ‘risk of spoliation of
 evidence, failed memories, or witness availability’” if discovery is delayed. Smith, 2021 WL
 507881, at *3. Unfortunately, the court has been proven correct with the recent death of Neil Clark.
 Moreover, FirstEnergy’s recent conduct to silence a whistleblower threatens to have “a chilling
                                                  -8-
 4811-2208-0739.v1
Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 10 of 16 PAGEID #: 1983




           Here, Lead Plaintiff will suffer undue prejudice absent production of the discovery

  defendants have already produced in related criminal and civil actions and investigations. As

  detailed above, Defendants are in the process of, or have already collected, reviewed and produced

  discovery in both criminal and civil cases regarding the bribery scandal. Defendants’ efforts to keep

  that discovery under wraps here, will result in Lead Plaintiff being up to one year behind the parties

  in these other cases, even as depositions of critical witnesses and defendants commence. This will

  not only result in delay and the accompanying problems with lost documents and fading memories,

  but increase the likelihood of duplicative discovery and wasted resources.

           Defendants have also begun to enter into settlements of those cases and it has been publicly

  reported that FirstEnergy intends to “quickly settle” cases stemming from the bribery scheme.

  Polychron Decl., Ex. B. And pursuant to the Scheduling Order in this case, Lead Plaintiff is to make

  a settlement demand by April 23, 2021. See ECF No. 142. Given that FirstEnergy is already settling

  related cases and that the parties here are bound to address settlement shortly, the same discovery

  produced in those related matters is equally pertinent and necessary to Lead Plaintiff’s own litigation

  and settlement strategies. Under similar circumstances, courts have routinely held that the PSLRA

  discovery stay should be lifted. See, e.g., Delphi, 2007 WL 518626, at *8; WorldCom, 234 F. Supp.

  2d at 305; Singer v. Nicor, Inc., 2003 WL 22013905, at *2 (N.D. Ill. Apr. 23, 2003); Turocy v. El

  Pollo Loco, 2017 WL 2495172, at *2 (C.D. Cal. May 10, 2017) (plaintiffs were “unduly

  disadvantaged in pursuing litigation and settlement without discovery of the documents already

  made available” in a related derivative action); Royal Ahold, 220 F.R.D. at 251-52 (the risk of undue

  prejudice to plaintiffs was “compelling” where a delay in discovery could limit plaintiffs’ recovery

  vis-à-vis numerous civil and criminal actions not subject to the PSLRA discovery stay).

  effect on future whistleblowers and undermines the ability . . . to effectively hold companies to
  account under securities laws.” FirstEnergy Corp. v. Pircio, No. 1:20-cv-01966-JPC (N.D. Ohio)
  (ECF No. 40 at 10).

                                                   -9-
  4811-2208-0739.v1
Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 11 of 16 PAGEID #: 1984




           Not only will lifting the discovery stay prevent undue prejudice to Lead Plaintiff, it will do so

  without contravening the goals of the PSLRA. As courts in Ohio and elsewhere have held,

  “maintaining the discovery stay as to materials already provided to government entities does not

  further the policies behind the PSLRA.” FirstEnergy, 229 F.R.D. at 545; accord Delphi, 2007 WL

  518626, at *8; WorldCom, 234 F. Supp. 2d at 306. Indeed, “[w]hen enacting the PSLRA, Congress

  seemed motivated by a belief that ‘the cost of discovery often forces innocent parties to settle

  frivolous securities class actions.’” FirstEnergy, 229 F.R.D. at 545. As was the case in the prior

  FirstEnergy litigation, the requested discovery here presents no such risk, as production of discovery

  from related cases would impose virtually no costs on Defendants. No credible argument can be

  made that this securities fraud action is frivolous, as it is grounded in undisputed facts about one of

  the largest bribery scandals in American history and has resulted in billions of dollars in damages to

  investors.

  IV.      CONCLUSION

           To prevent undue prejudice and in accordance with the PSLRA, Lead Plaintiff respectfully

  requests that the Court grant a partial lift of the discovery stay and enter an order requiring

  Defendants to produce the discovery that has been produced, and is being produced or generated (in

  the form of deposition testimony), in related investigations and litigation involving the FirstEnergy

  bribery scandal.

  DATED: April 7, 2021                               Respectfully submitted,

                                                     MURRAY MURPHY MOUL + BASIL LLP

                                                                   s/ Joseph F. Murray
                                                     JOSEPH F. MURRAY, Trial Attorney (0063373)
                                                     1114 Dublin Road
                                                     Columbus, OH 43215
                                                     Telephone: 614/488-0400
                                                     614/488-0401 (fax)
                                                     murray@mmmb.com

                                                    - 10 -
  4811-2208-0739.v1
Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 12 of 16 PAGEID #: 1985




                                         Liaison Counsel

                                         ROBBINS GELLER RUDMAN
                                            & DOWD LLP
                                         DARREN J. ROBBINS
                                         MARK SOLOMON
                                         JASON A. FORGE
                                         TOR GRONBORG
                                         BRIAN E. COCHRAN
                                         SARA B. POLYCHRON
                                         TING H. LIU
                                         FRANCISCO J. MEJIA
                                         655 West Broadway, Suite 1900
                                         San Diego, CA 92101-8498
                                         Telephone: 619/231-1058
                                         619/231-7423 (fax)
                                         darrenr@rgrdlaw.com
                                         marks@rgrdlaw.com
                                         jforge@rgrdlaw.com
                                         torg@rgrdlaw.com
                                         bcochran@rgrdlaw.com
                                         spolychron@rgrdlaw.com
                                         tliu@rgrdlaw.com
                                         fmejia@rgrdlaw.com

                                         ROBBINS GELLER RUDMAN
                                           & DOWD LLP
                                         DANIEL J. PFEFFERBAUM
                                         Post Montgomery Center
                                         One Montgomery Street, Suite 1800
                                         San Francisco, CA 94104
                                         Telephone: 415/288-4545
                                         415/288-4534 (fax)
                                         dpfefferbaum@rgrdlaw.com

                                         ROBBINS GELLER RUDMAN
                                           & DOWD LLP
                                         CHAD JOHNSON
                                         DESIREE CUMMINGS
                                         420 Lexington Avenue
                                         New York, NY 10170
                                         Telephone: 212/693-1058
                                         chadj@rgrdlaw.com
                                         dcummings@rgrdlaw.com

                                         Lead Counsel for Lead Plaintiff Los Angeles
                                         County Employees Retirement Association

                                        - 11 -
  4811-2208-0739.v1
Case: 2:20-cv-03785-ALM-KAJ Doc #: 145-1 Filed: 04/07/21 Page: 13 of 16 PAGEID #: 1986




                                     CERTIFICATE OF SERVICE

           I hereby certify under penalty of perjury that on April 7, 2021, I authorized the electronic

  filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

  notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

  hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

  non-CM/ECF participants indicated on the attached Manual Notice List.

                                                      s/ JOSEPH F. MURRAY
                                                      JOSEPH F. MURRAY

                                                      MURRAY MURPHY MOUL + BASIL LLP
                                                      1114 Dublin Road
                                                      Columbus, OH 43215
                                                      Telephone: 614/488-0400
                                                      614/488-0401 (fax)

                                                      E-mail: murray@mmmb.com




  4811-2208-0739.v1
4/7/2021Case:     2:20-cv-03785-ALM-KAJ Doc #: CM/ECF
                                               145-1LIVE
                                                      Filed:
                                                         - U.S.04/07/21      Page: 14 of 16 PAGEID #: 1987
                                                                District Court:OHSD-

Mailing Information for a Case 2:20-cv-03785-ALM-KAJ Owens v. FirstEnergy Corp. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Daniel E. Barenbaum
      dbarenbaum@bermantabacco.com,sfservice@bermantabacco.com

      Jordan M. Baumann
      jbaumann@jonesday.com

      Javier Bleichmar
      jbleichmar@bfalaw.com

      Kip T Bollin
      kip.bollin@thompsonhine.com,donna.mitchell@thompsonhine.com,ECFDocket@Thompsonhine.com

      Peter Borkon
      pborkon@bfalaw.com

      Preston Burton
      pburton@buckleyfirm.com,jwinter@buckleyfirm.com,jbunton@buckleyfirm.com

      Veronica E. Callahan
      veronica.callahan@arnoldporter.com

      Brian E. Cochran
      bcochran@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Desiree Cummings
      dcummings@rgrdlaw.com

      James Rubin Cummins
      jcummins@cumminslaw.us,hpoindexter@cumminslaw.us,docket@cumminslaw.us

      Lisa S Del Grosso
      ldelgrosso@brouse.com

      Justin Robert Donoho
      jdonoho@bakerlaw.com

      Marjorie P Duffy
      mpduffy@jonesday.com,epalmer@jonesday.com,rfargabrite@jonesday.com

      John C Fairweather
      jcf@brouse.com,sgibson@brouse.com

      John A Favret , III
      jfavret@tuckerellis.com,darlene.hudeck@tuckerellis.com,Chelsea.croy@tuckerellis.com

      Robert Stephen Faxon
      rfaxon@jonesday.com

      Wendy West Feinstein
      wendy.feinstein@morganlewis.com,tammy.miller@morganlewis.com,PICalendarDepartment@morganlewis.com,tamara.giulianelli@morganlewis.com

      Jason A. Forge
      JForge@rgrdlaw.com

      Tor Gronborg
      torg@rgrdlaw.com,cbarrett@rgrdlaw.com,e_file_sd@rgrdlaw.com,christina@rgrdlaw.com

      Christine M Haaker
      Christine.Haaker@ThompsonHine.com,diana.davis@thompsonhine.com,ECFDocket@Thompsonhine.com,Diane.MacLeod@ThompsonHine.com

      Kari Kathleen Hall
      khall@buckleyfirm.com,nreeber@buckleyfirm.com,autodocket@buckleyfirm.com,mcarson@buckleyfirm.com,docket@buckleyfirm.com

      Zheng (Jane) He
      Jane.He@arnoldporter.com

      Paul Helms
      phelms@mwe.com


https://ecf.ohsd.uscourts.gov/cgi-bin/MailList.pl?378176413050958-L_1_0-1                                                              1/3
4/7/2021Case:    2:20-cv-03785-ALM-KAJ Doc #: CM/ECF
                                              145-1LIVE
                                                     Filed:
                                                        - U.S.04/07/21      Page: 15 of 16 PAGEID #: 1988
                                                               District Court:OHSD-
      C. Chad Johnson
      chadj@rgrdlaw.com

      Daniel Richard Karon
      dkaron@karonllc.com,cgood@karonllc.com,bhollowell@karonllc.com

      Michael L. Kichline
      michael.kichline@morganlewis.com

      Nicole Lavallee
      nlavallee@bermantabacco.com,sfservice@bermantabacco.com

      Albert Grant Lin
      alin@bakerlaw.com,phubbard@bakerlaw.com

      Ting H. Liu
      tliu@rgrdlaw.com

      Douglas M Mansfield
      dmansfield@lmng-law.com

      John F McCaffrey
      john.mccaffrey@tuckerellis.com,linda.karohl@tuckerellis.com

      Laura Hughes McNally
      laura.mcnally@morganlewis.com

      Francisco J Mejia
      FMejia@rgrdlaw.com

      Adam B. Miller
      amiller@buckleyfirm.com,autodocket@buckleyfirm.com,docket@buckleyfirm.com

      Aaron F. Miner
      aaron.miner@arnoldporter.com

      John R Mitchell
      john.mitchell@thompsonhine.com,ECFDocket@Thompsonhine.com

      Thomas N Mitchell
      mpduffy@jonesday.com

      Bree Murphy
      bmurphy@buckleyfirm.com

      Joseph F Murray
      murray@mmmb.com,tiffany@mmmb.com,tiffany@ecf.courtdrive.com,murray@ecf.courtdrive.com

      Danielle S. Myers
      DMyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      Daniel J. Pfefferbaum
      dpfefferbaum@rgrdlaw.com

      Sara B. Polychron
      spolychron@rgrdlaw.com

      Carole Schwartz Rendon
      crendon@bakerlaw.com

      Geoffrey J. Ritts
      gjritts@jonesday.com

      Darren J Robbins
      tedp@rgrdlaw.com

      David S. Rosenbloom
      drosenbloom@mwe.com

      William Scherman
      wscherman@gibsondunn.com

      Steven S. Scholes
      sscholes@mwe.com

      Victoria Lynn Serrani
      vlserrani@bmdllc.com
https://ecf.ohsd.uscourts.gov/cgi-bin/MailList.pl?378176413050958-L_1_0-1                                   2/3
4/7/2021Case:     2:20-cv-03785-ALM-KAJ Doc #: CM/ECF
                                               145-1LIVE
                                                      Filed:
                                                         - U.S.04/07/21      Page: 16 of 16 PAGEID #: 1989
                                                                District Court:OHSD-
      Mark Soloman
      marks@rgrdlaw.com

      Christopher W.H. Sullivan
      csullivan@gibsondunn.com

      Joseph J. Tabacco, Jr.
      jtabacco@bermantabacco.com

      Robert J Wagoner
      Lainie@wagonerlawoffice.com,bob@wagonerlawoffice.com

      David H Wallace
      dwallace@taftlaw.com,esleva@taftlaw.com,CLE_Docket_Assist@taftlaw.com

      F. Joseph Warin
      fwarin@gibsondunn.com

      Daniel Rubin Warren
      dwarren@bakerlaw.com

      Lesley Weaver
      lweaver@bfalaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to
use your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

   (No manual recipients)




https://ecf.ohsd.uscourts.gov/cgi-bin/MailList.pl?378176413050958-L_1_0-1                                                                                     3/3
